Citation Nr: 1129302	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  10-34 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder, manifested by low back pain.  

2.  Entitlement to service connection for a disability manifested by throat pain.  

3.  Entitlement to service connection for a disability manifested by bilateral ear pain, to include otitis media.  

4.  Entitlement to service connection for a disability manifested by chest pain, to include abdominal cyst, and residuals of rib fracture.  

5.  Entitlement to service connection for a chronic respiratory disorder, to include asthma, chronic bronchitis, and chronic allergic rhinitis.  

6.  Entitlement to service connection for an acquired psychiatric disorder.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from February 1981 to February 1984.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Low Back

The Veteran in this case alleges that he developed a chronic low back disability as a result of moving a generator while on active service.  The service records do document an episode of low back pain in April 1982, which was, as the Veteran describes, attributed to a lifting injury.  The Veteran was advised to soak the injured area and to take over-the-counter pain relief.  No chronic disability was noted while the Veteran was on active duty, and the musculoskeletal system was within normal limits at separation.  

The Veteran has maintained that he has had back pain since service.  His former spouse, in an August 2009 letter, submitted a statement attesting to the fact that the Veteran has experienced back pain for the many years she was acquainted with him.  The post-service medical records do document an assessment of low back pain in March 2009.  Prior to this, the evidentiary record is fairly silent for treatment of low back complaints, although April 2004 private treatment records do show some tenderness in the muscles surrounding the Veteran's neck.  No chronic disability was assessed in either the VA or private treatment records.  

Given that the service treatment records do indicate a consultation for back pain, and that the Veteran and his former spouse's testimony, as well as the clinical consultations for neck and back pain, do indicate the potential for a chronic condition somewhere in the spine, the Veteran was scheduled for a comprehensive VA examination in July 2010.  The Veteran underwent an X-ray study in March 2009, and after these tests were performed, the impression of the spine was essentially normal.  The July 2010 examiner reviewed these findings, and noted that the Veteran has had complaints of low back pain since 1982, when there was a lifting injury.  Upon review of recent radiographic evidence, the examiner concluded that the vertebral bodies and disc spaces were intact, and that there were no acute fractures or dislocations present.  The assessment was lumbar strain, and no opinion was made with regard to etiology.  It is noted that the claims file was not reviewed by the examiner at the time of the July 2010 assessment.  

Given that there is a history of complaints of low back pain for many years, and a current diagnosis of lumbar strain, it is necessary that the Veteran be offered an adequate examination addressing the contended in-service etiology.  The July 2010 VA examination discusses the lengthy history of complaints of back pain; however, the etiology of lumbar strain, as a chronic condition, is not discussed.  Thus, the claims file should be reviewed by a VA physician, and the Veteran should be provided an orthopedic examination to determine if chronic lumbar strain is at least as likely as not related to any period of active service, to include the 1982 lift injury.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Chest/Throat/Respiratory System

The Veteran has filed claims for service connection for unspecified disorders of the chest, throat, and respiratory system.  As these disabilities involve structures that are anatomically related, they will be discussed together for the sake of brevity.  

In service, there are several notations of chest, throat, and general respiratory symptoms and diagnoses.  A March 1981 clinical note assessed chest pain, with Streptococcal throat infection requiring additional development.  In May 1981, the Veteran had diagnoses of asthma, allergic rhinitis, and bronchitis, although the chronic nature of these conditions was not expounded.  In 2004, the Veteran was assessed with acute episodes of sinusitis and bronchitis, with allergic rhinitis also being noted.  

Regarding the chest pain, there is evidence of some musculoskeletal disability,  including rib fractures.  The Veteran had two post-service vehicle accidents, one in 2001 involving a motorbike and the second in 2009 which also apparently involved a motorcycle.  There is also a post-service indication of an abdominal wall cyst, which, though not documented in service, does pre-date the two post-service traumas to the abdominal cavity. 

The Veteran's spouse has submitted a statement in which she indicated that the Veteran had "flu-like" symptoms on a near-constant basis for the twenty years of their marriage.  The Veteran's spouse is certainly competent to testify as to what she observed, and there are in-service symptoms of chest, throat, and respiratory disease on active duty.  The Veteran has not, as of yet, been afforded a VA examination addressing the current status of the chest, throat, and respiratory systems, and there has been no opinion offered addressing whether any disorders of those systems, if present, are related to military service.  As such, the claims will be remanded so that such an examination can take place.  See McLendon at 79.  

Ears

The Veteran has complained of chronic ear pain, and states his belief that a chronic bilateral ear disability began during his active military service.  

A review of the service treatment records indicates that the Veteran did experience bilateral ear symptoms while on active duty.  In February 1981, the Veteran complained of right ear pain which, in March 1981, was diagnosed as otitis media (although there is no indication as to if the condition was acute or chronic in nature).  In March and April 1982, the Veteran complained of right and left ear pain and was given medical treatment by Army medical personnel.  

The RO, in noting the several episodes of ear symptoms in service, scheduled the Veteran for an examination to determine the nature and etiology of any currently present disability of the bilateral ears.  The Veteran was afforded a VA audiology examination in July 2010; however, the results of this examination are not sufficient to resolve the issue on appeal.  The claims file was not present during the audiologist's review, and as a consequence, the examiner was unwilling to draw any conclusion as to the nature and/or etiology of the Veteran's condition without invoking speculation.  As such, the Board is of the opinion that a corrective VA examination should be offered, preferably by an otolaryngologist, to determine if any current ear disability, to include any chronic otitis media, had causal origins in active service.  See McLendon at 179.  

Acquired Psychiatric Condition

The Veteran alleges that he developed an acquired psychiatric disability in service, and that such a condition manifests as anxiety, depression, or posttraumatic stress disorder (PTSD), or some combination of these conditions.  He claims to have been the victim of personal assaults in service, to include being struck in the chest by a drill sergeant and being sexually assaulted on two occasions by other soldiers.  

The Veteran did have an episode of depressive symptoms noted in service.  A February 1981 clinical note indicated that the Veteran appeared to be depressed and apprehensive.  With regard to the alleged sexual assault, the Veteran claims that his testicles were injured by one of his attackers, and that it gave him considerable pain.  There is documentation of complaints of testicular pain in the service treatment records-an August 1983 clinical note indicated a history of this condition dating over a year.  Although this does not necessarily confirm that the Veteran was assaulted, it does, at least potentially, suggest that such an event occurred.  

After service, the psychiatric history is silent until approximately 2008, when the Veteran sought treatment for depressive symptoms.  The Veteran was hospitalized for depression and suicidal thoughts, which in part were attributed to his divorce from his spouse.  Currently, the Veteran is homeless and has a lengthy history of substance abuse.  Major depression has been diagnosed, and the Veteran was afforded a VA examination in July 2010 to determine if any current psychiatric disability was related to service.  The examiner provided a negative opinion; however, there is a defect in the rationale which renders the opinion inadequate.  Specifically, the VA examiner stated, with certainty, that the Veteran did not have any episodes of psychiatric complaint while on active duty.  In so doing, the examiner failed to note the 1981 episode of depressive symptoms.  Moreover, the VA examiner concluded that there was no "stressor" of record significant enough to warrant an assessment of PTSD; however, no mention was made of the Veteran's alleged personal assaults or the treatment for testicular pain which, at least potentially, could be related to such an attack.

As the VA examination of record is not particularly probative, the Veteran should be given a second examination, with a different examiner, for the purposes of determining the etiology of any currently present acquired psychiatric disability.  See McLendon at 179.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.  In this regard, it should be ensured that the Veteran be informed of the additional sources he may identify which may help to corroborate his allegations of being the victim of a personal assault (e.g. police reports, letters from family members, counseling centers, etc.).  
  
2.  Schedule the Veteran for VA orthopedic, pulmonary, otolaryngology, and psychiatric examinations to determine the nature and etiology of any current low back, throat, chest, respiratory system, bilateral ear, and psychiatric disability.  In this regard, the orthopedic examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that current lumbar strain had causal origins in service, to include the 1982 lift injury.  The pulmonary examiner is asked to provide an opinion as to whether it is at least as likely as not that any current chest or respiratory disorders, to include bronchitis, asthma, trauma residuals, or allergic rhinitis, had causal origins in active service.  The otolaryngology examiner is asked to provide an opinion as to whether it is at least as likely as not that any current throat and bilateral ear disability, to include otitis media, had causal origins in service.  The psychiatric examiner is asked to provide an opinion as to whether it is at least as likely as not that any acquired psychiatric disability, to include anxiety, depression, and PTSD, was caused by any incident or event of active service, to include alleged personal and sexual assaults.  Rationales must accompany any conclusions reached in the examination reports, and the examiners must note that the claims file was reviewed.  

3.  Following the directed development, the RO must conduct a de novo review of the claims for service connection on the merits.  Should the claims be denied, issue an appropriate statement of the case to the Veteran and his representative and return the claims to the Board for final adjudication. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


